EXHIBIT 10.2

Supplement to Master Unconditional Limited Guaranty

                This Supplement to Master Unconditional Limited Guaranty is
executed as of October 30, 2015 (the "Supplement") by the undersigned Guarantor
for the benefit of SILICON VALLEY BANK ("Bank") and is incorporated into and
made part of that certain Master Unconditional Limited Guaranty dated as of
October 30, 2015 executed by Guarantor in favor of Bank, as amended from time to
time (the "Guaranty").  Capitalized terms used herein and not otherwise defined
shall have the meanings set forth therefor in the Guaranty.

RECITALS

                Bank proposes to make certain Loan(s) in the maximum principal
amount of One Million Dollars ($1,000,000) to or for the account of ENVISION
SOLAR INTERNATIONAL, INC., a Nevada corporation, and ENVISION SOLAR
CONSTRUCTION, INC., a California corporation (individually and collectively,
jointly and severally, "Borrower"), under a Loan and Security Agreement and/or
related Loan Documents in the forms attached as Exhibit A hereto (the
"Supplemental Loan Documents").  Under the terms of the Guaranty, Guarantor
agreed unconditionally to guaranty all Guaranteed Obligations arising from time
to time under the Supplemental Loan Documents, upon execution and delivery to
Bank of this Supplement.

NOW, THEREFORE, Guarantor agrees as follows:

1.             Guarantor consents to the execution, delivery and performance by
Borrower of the Supplemental Loan Documents and to the making of the Loan(s)
described therein by Bank to or for the account of Borrower.  Guarantor
acknowledges that the Supplemental Loan Documents are "Loan Documents" under the
Guaranty, and that Guarantor therefore unconditionally guarantees repayment to
Bank of all of the Loans made thereunder and satisfaction of all obligations
outstanding thereunder from time to time, subject to the limitations set forth
in the Guaranty.  The Guaranty is and shall remain in full force and effect with
respect to all of Borrower's obligations under the Loan Documents, except as
otherwise set forth in the Guaranty.  Guarantor confirms that it has no defenses
against its obligations under the Guaranty other than as expressly provided
thereunder.

2.             The representations and warranties contained in the Guaranty are
true in all material respects as of the date hereof and no material breach or
violation has occurred thereunder which is continuing. 

3.             The Guaranty is and, other than as expressly provided thereunder,
shall remain in full force and effect in accordance with its terms and is
ratified and confirmed in all respects.

4.             This Supplement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one instrument.

[Balance of Page Intentionally Left Blank]

-1-

--------------------------------------------------------------------------------


In Witness Whereof, the undersigned Guarantor has executed this Supplement as of
the date first set forth above.

KESHIF VENTURES, LLC

By:  /s/ Taner Halicioglu                                           

Name:   Taner Halicioglu                                         

Title:   Manager                                                       

 

 

 

 

[Signature Page to Supplement to Master Limited Unconditional Guaranty]

-2-

--------------------------------------------------------------------------------